Citation Nr: 1048385	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).

2.  Entitlement to service connection for heart disease, 
including as secondary to emphysema.

3.  Entitlement to service connection for emphysema.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an observer

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a Videoconference Board hearing in 
December 2009.  A transcript of the testimony offered at this 
hearing has been associated with the record. 

At the Board hearing, the Veteran and his representative 
requested that the record be held open to allow for the 
submission of additional evidence.  See 38 C.F.R. § 20.709 
(2010).  The record was held open and no evidence was submitted.

This matter was last before the Board in March 2010, at which 
time it was remanded for further development.  That development 
has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran's bilateral CTS is attributable to service; 
inter alia, this disability is attributable to tobacco usage.  

2.  It has not been shown by competent and probative evidence 
that the Veteran's heart disease is attributable to service; 
inter alia, this disability is attributable to tobacco usage.  

3.  It has not been shown by competent and probative evidence 
that the Veteran's emphysema is attributable to service; inter 
alia, this disability is attributable to tobacco usage.


CONCLUSIONS OF LAW

1.  Service connection for bilateral CTS is not established.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

2.  Service connection for heart disease is not established.  38 
U.S.C.A. §§ 1103, 1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.304, 3.307, 3.309, 
3.310 (2010).

3.  Service connection for COPD is not established. 38 U.S.C.A. 
§§ 1103, 1110, 1112, 1113, 11537, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.300, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in July 2006.  He was provided notice of the evidence and 
information to substantiate a claim for service connection on a 
secondary basis in May 2010 and his claim for service connection 
of heart disease was readjudicated in an August 2010 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, assisted 
the Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of his 
claimed disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  The Board notes that the record 
indicates that the Veteran has applied for disability benefits 
from the Social Security Administration (SSA).  Although VA has 
not requested the records associated with this claim, the Board 
notes that the Veteran provided VA with copies thereof.  See May 
2006 State of Oklahoma Disability Determination.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's history, contentions, 
complaints and symptoms.  Accordingly, VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the service connection issues addressed in this decision has been 
met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

For claims filed after June 9, 1998, such as the claims 
considered herein, a disability will not be considered service-
connected on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This is not a 
case where it is asserted that a service-connected disability 
caused the Veteran to use tobacco products after service.  See 
VAOPGCPREC 6-2003.  The Veteran has made no such assertion and 
the evidence of record makes no such suggestion.

On the other hand, service connection is not prohibited "for 
disability or death from a disease which is otherwise shown to 
have been incurred or aggravated in active military, naval, or 
air service."  38 U.S.C.A. § 1103(b). The legislative history of 
38 U.S.C.A. § 1103(b) shows the intent to permit claims where the 
claimed disability manifests while on active duty, even if the 
claim is based on tobacco use.  See 66 Fed. Reg. 18197 (April 6, 
2001).  "Otherwise shown" means that the disability can be 
service-connected on some basis other than a veteran's use of 
tobacco products during service, or that the disability became 
manifest during service.  See 38 C.F.R. § 3.303(b) (2010).
Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, service connection may also be allowed on a presumptive 
basis for certain disabilities, including arteriosclerosis, if 
the disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West. 2002); 38 C.F.R. §§ 
3.307, 3.309.

In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a non-service-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  The new regulation appears 
to place additional evidentiary burdens on claimants seeking 
service connection based on aggravation; specifically, in terms 
of establishing a baseline level of disability for the non-
service-connected condition prior to the aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
apply the version of 38 C.F.R. § 3.310 that was in effect before 
the change, which arguably favors the claimant.  Accordingly, the 
Board will evaluate the disability, irrespective of any baseline.

A finding of secondary service connection requires competent 
medical evidence to connect the asserted secondary disability to 
the service-connected disability. Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis

The Veteran's service treatment records contain no complaints or 
diagnoses of CTS, heart disease or emphysema.  A September 1969 
X-ray report, notably taken in Germany, discloses an impression 
of a normal chest.  Upon discharge the Veteran lungs, chest, 
heart and upper extremities were noted as normal.  See September 
1969 discharge examination report.  Also, upon discharge, the 
Veteran denied having ever had swollen or painful joints, asthma, 
shortness of breath, pain or pressure in the chest, chronic 
cough, arthritis or rheumatism, bone, joint or other deformity or 
lameness.

A November 1995 clinic progress note from Dr. D.L.R. notes that 
the Veteran presented at this time for a checkup following 
cardiac catheterization.  At this time, the Veteran had 60% 
obstruction of the right coronary artery, 60% obstruction of the 
circumflex artery and 30% obstruction of the left anterior 
artery.  He denied any chest pain and was non-smoking at this 
time.  His heart was regular and his lungs were clear.  

A January 1996 record from Dr. D.L.R. documents blood pressure 
"running a little high" and that the Veteran was in a cardiac 
rehab program at this time.  The Veteran reported a couple of 
episodes of sharp, fleeting type chest pain, unrelated to 
exertion.  This record documents impressions of status-post 
myocardial infarction (MI) and angioplasty.  A February 1996 note 
documents similar complaints.  
An October 1998 clinic progress note from Dr. D.L.R. notes that 
the Veteran presented at this time for a chest X-ray and lab 
work.  X-rays showed some early chronic obstructive pulmonary 
disorder (COPD) changes.  This note documents impressions of 
status-post MI, coronary artery disease, early COPD and 
hyperlipidemia.  

A November 1998 clinic progress note notes that the Veteran had 
then presented for a recheck of cholesterol and triglycerides.  
He was being treated with medication for this and possible 
dietary measures were considered.  

Of record is an October 2004 discharge summary from Saint Francis 
Hospital.  This summary notes that the Veteran then underwent 
cardiac catheterization that revealed severe coronary artery 
disease.  He was discharged from this facility with diagnoses of 
unstable angina, resolved, successful stenting of the proximal 
mid right coronary artery with taxis stent, chronic tobacco 
abuse, history of hyperlipidemia and history of hypertension.  
Subsequent records from this provider note similar impressions, 
including arteriosclerotic coronary artery disease and unstable 
angina pectoris.

Of record is a letter dated in October 2005 and authored by J.W., 
M.D.  In this letter, Dr. W. notes that the Veteran had recently 
been discharged following a four vessel coronary artery bypass.  
Dr. W. also related therein that at the time of this surgery 
emphysema and chronic obstructive pulmonary disease with 
continued tobacco use had been noticed.  

In May 2006 the Veteran underwent a disability determination 
examination.  The records associated with this examination note 
that the Veteran had been diagnosed as having emphysema in 
October 2005.  Also noted was a history of a recent MI in October 
2005.  At this time, the Veteran denied smoking cigarettes, 
having quit smoking in October 2005 from a 2 pack per day habit 
for 45 years.  Coronary artery disease with 4 vessel coronary 
artery bypass, history of MI times 3, bilateral CTS, COPD, 
hyperlipidemia and hypertension were assessed at this time.  

In July 2006 the Veteran submitted a statement in support of his 
claims.  In this statement he noted that he had had 3 major heart 
attacks, with quadruple bypass in October 2005.  He related that 
his heart specialists had attributed his heart condition to 
"tobacco usage mainly" and that tobacco usage was also a major 
contributor to his emphysema.  He stated that he began smoking 
while in the service, that smoking cigarettes was promoted by the 
military at this time and that he was furnished cigarettes in his 
C-rations.  

At his December 2009 Board hearing, and in other statements of 
record, the Veteran related having been exposed to asbestos, 
chemicals and coal dust while stationed in Germany when he worked 
in maintenance.  He also related having exposed his bare hands to 
extreme cold in service, with resultant pain, swelling and 
numbness.  His personnel records confirm that he was stationed in 
Germany from July 1968 to January 1970.  Furthermore, he related 
having had problems with breathing and with his hands and wrists 
shortly after service.  He also felt that his coronary artery 
disease may be related to his emphysema.  

Pursuant to the Board's March 2010 remand, the Veteran was 
provided VA examinations regarding the etiology of his claimed 
disabilities primarily based upon his lay assertions outlined 
above.  Opinions were obtained on each of his disabilities and 
the claims file was reviewed.  

With respect to the Veteran's heart disease, the Veteran reported 
that while he was stationed in Germany he worked with pipes lined 
with asbestos.  He also reported a history of chest pain in 1996, 
with diagnosis of coronary artery disease and MI, along with 
subsequent MIs and treatment.  Also noted was a history of 
hypertension, hyperlipidemia and family history of heart disease 
and that the Veteran had been a chronic tobacco smoker for about 
35 years, having quit about 6 years prior.  Examination resulted 
in a diagnosis of coronary artery disease, status-post coronary 
artery bypass graft (CABG).  The examiner opined that the 
Veteran's heart condition was not likely related to asbestos 
exposure in service, but rather to a positive family history for 
heart condition, hypertension, chronic tobacco smoking and 
hyperlipidemia.  The examiner noted that there was no 
radiological evidence of asbestosis.  
With respect to emphysema, the Veteran also offered a history of 
exposure to asbestos in service, as well as a history of 
diagnosis of emphysema in 2005.  The Veteran's 35 year history of 
smoking was also noted.  Examination resulted in an assessment of 
COPD with emphysema.  The examiner concluded that this diagnosis 
was not likely related to the Veteran's claimed asbestos 
exposure, but rather more likely due to chronic tobacco smoking.  
The examiner also noted that there was no radiological evidence 
of asbestosis.  

Lastly, in regards to bilateral CTS, the examiner noted a 
provided history of pain and numbness in the hands for about 4 
years.  At this time, the Veteran provided a history of swollen 
hands and cold exposure while stationed in Germany.  It was noted 
also that following service the Veteran worked in construction, 
as a carpenter and as a maintenance man.  The examiner assessed 
bilateral CTS and found that it was less likely due to the 
Veteran's claimed cold exposure in service, but rather more 
likely due to his occupation and history of chronic tobacco 
smoking.  

With respect to the presumptive regulations pertaining to 
arteriosclerosis, the Board notes that they cannot provide a 
positive outcome.  There appears no clinical evidence pertaining 
to arteriosclerosis dated within the first post-service year.  It 
is thus impossible for the Board to ascertain whether 
arteriosclerosis manifested to a compensable degree within this 
period.  Accordingly, the presumptive regulations are not for 
application.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's lay assertions regarding the 
etiology of his claimed disabilities, particularly that he 
attributes his heart disease and emphysema to asbestos exposure 
and bilateral CTS to cold exposure.  Although the Veteran is 
competent to relate his observations regarding these 
disabilities, including symptomatology experienced during and 
after service, he is not necessarily competent to related such 
symptomatology to specific underlying disabilities or to exposure 
to specific types of toxic substances.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Thus, although 
the Veteran's observations regarding possible asbestos exposure 
and cold injury carry weight, his lay contentions are ultimately 
outweighed by the competent medical evidence of record, including 
the medical evidence showing that he was not diagnosed until 
several decades after service, and the competent medical opinion 
of the June 2010 VA examiner.  As noted, the June 2010 examiner 
found that the Veteran's bilateral CTS was less likely due to the 
Veteran's reported cold exposure, but rather to his post-service 
occupation and tobacco smoking.  Likewise, the examiner related 
his COPD and emphysema to his history of smoking and, in reaching 
that conclusion, the examiner found that chest X-rays showed no 
evidence of asbestosis.  The examiner also attributed the 
Veteran's heart disease to a positive family history for heart 
condition, hypertension, chronic tobacco smoking and 
hyperlipidemia.

Because the Veteran's claim for service connection of emphysema 
is denied hereinabove, the claim for service connection of heart 
disease as secondary thereto cannot be established.  Moreover, 
there is no indication that this condition is attributable to the 
Veteran's only service-connected disabilities, particularly 
bilateral hearing loss ant tinnitus.  38 C.F.R. § 3.310.

In sum, the greater weight of probative evidence shows that 
bilateral CTS, heart disease and emphysema manifested well after 
service and are not attributable thereto.  The preponderance of 
the evidence is thus against the claims and they must be denied.  
Gilbert, supra.  

To the extent that the evidence attributes heart disease and 
emphysema to tobacco smoking, the Boart notes the Veteran's 
assertion that he was encouraged and began to smoke cigarettes in 
service.  Unfortunately, the statutory and regulatory provisions 
make no exception for this assertion unless the actual 
disabilities manifested during service or are otherwise shown to 
be related to service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.  Accordingly, this assertion cannot serve to substantiate 
the claims.







ORDER

Entitlement to service connection for bilateral CTS is denied.

Entitlement to service connection for heart disease, including as 
secondary to emphysema is denied.

Entitlement to service connection for emphysema is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


